Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mr. Toby Hain on 10-29-21.


5. (Currently Amended) A process for producing an axonic photonic signal by a primary 

single photon optoelectronic neuron, the process comprising:

producing an optoelectronic synapse electronic output signal from a photonic synaptic 

input;

producing an electronic dendrite electrical output signal from the optoelectronic synapse 

electronic output signal;

producing an axonic electrical signal from the optoelectronic synapse electronic output 

signal; and

producing the axonic photonic signal from the axonic electrical signal,

wherein primary single photon optoelectronic neurons are interconnected by integrated 

axonic waveguides, such that primary single photon optoelectronic neurons receive 

photonic signals from other primary single photon optoelectronic neurons.

The following  minor typo’s were noted:

In claim 4, last two lines, “the second superconducting current bias and the second superconducting current bias.” Should read –the axonic electrical signal and 
the second superconducting current bias.--


In claim 6, lines 6-7, “ the superconducting  current bias” Should read –a superconducting current bias--.

In claim 7, lines 3-4, “ the electronic dendrite dendritic bias current” Should read —an electronic dendrite dendritic bias current--.

Line 6, “ the superconducting  current bias” Should read –a superconducting current bias--.

Line 8, “the electronic dendrite electronic output electronic output signal” Should read --an electronic dendrite electronic output electronic output signal--.

Lines 8-9, “the second superconducting current bias” Should read –a second superconducting current bias.—


In claim 8, lines 2-3, “ the threshold current bias” Should read – a threshold current bias--, 

Lines 6-7, “the second superconducting current bias and the second superconducting current bias.” Should read –the axonic electrical signal and 
the second superconducting current bias.—


Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Please call examiner if there are any changes to be discussed further. The examiner appreciates Mr. Hain’s attention and quick response throughout the prosecution.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The amendment as noted above overcomes the references to Roenker et al and Rose et al for related  subject matter dealing with artificial neurons and opt-electronic elements. No suggestion for the  primary single photon optoelectronic neurons  interconnected by integrated axonic waveguides, such that primary single photon optoelectronic neurons receive photonic signals from other primary single photon optoelectronic neurons.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNOLD M KINKEAD whose telephone number is (571)272-1763. The examiner can normally be reached M-F 7am-5:30pm(Fri-Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ARNOLD M KINKEAD/Primary Examiner, Art Unit 2849